Exhibit 10.4

WAIVER

THIS WAIVER (the “Waiver”), dated as of April             , 2013, is by and
among ARRIS GROUP, INC., a Delaware corporation (the “Company”), ARRIS
ENTERPRISES I, INC., a Delaware corporation (“Parent”), ARRIS ENTERPRISES II,
INC., a Delaware corporation (“Merger Sub”), and the individual named on the
signature page hereto (“Executive”).

WHEREAS, Executive and the Company are parties to an Employment Agreement (as
previously or hereafter amended, the “Employment Agreement”);

WHEREAS, the Company, Parent, and Merger Sub and the other parties thereto are
parties to an Acquisition Agreement dated as of December 19, 2012 (the
“Acquisition Agreement”), that contemplates the merger of Merger Sub with and
into the Company, resulting in the Company being the surviving corporation and a
wholly-owned subsidiary of Parent;

WHEREAS, Executive and the Company agree that the transactions contemplated by
the Acquisition Agreement are not of the type intended to constitute a “change
in control” or “potential change in control” or create “good reason” under the
Employment Agreement or any equity plan or other agreement to which Executive is
a party or that is for the benefit of Executive;

WHEREAS, Executive desires to clarify the terms of the Employment Agreement and
such other agreements and waive any rights that he otherwise may have under the
Employment Agreement or any equity plan or other agreement to which Executive is
a party or that is for the benefit of Executive to assert that the transactions
contemplated by the Acquisition Agreement constitute a “change of control” or
“potential change of control” or create “good reason;” and

WHEREAS, the parties hereto also desire to substitute Parent for the Company as
the contracting party under the Employment Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the parties hereto agree as follows:

1. Executive agrees that the transactions contemplated by the Acquisition
Agreement were not intended to, and shall not, constitute a “change of control”
or “potential change of control” or create “good reason” under the Employment
Agreement or any equity plan or other agreement to which Executive is a party or
that is for the benefit of Executive, and Executive waives any rights he may
have with respect to any “change of control” or “potential change of control,”
“good reason” or similar provision in the Employment Agreement or any such other
agreement in connection with the transactions contemplated by the Acquisition
Agreement.

2. Effective as of the closing of the “Merger” (as defined in the Acquisition
Agreement), the Company assigns all of its rights in, and delegates all of its
obligations under, the Employment Agreement to Parent, and Parent accepts such
rights and assumes all such obligations, and thereafter Parent shall be
substituted as the Company for all purposes under the Employment Agreement.

3. Executive consents to the assignment and assumption provided for in the
foregoing paragraph, and effective upon such closing releases the Company from
any further obligations under the Employment Agreement.

4. The Employment Agreement is amended by adding thereto, in an appropriate
place and with an appropriate caption, the following: “Payments under this
Agreement shall be subject to any (a) any applicable law or regulation, stock
exchange rule, or policy required by the foregoing providing for recoupment or
clawback, and (b) any recoupment or clawback policy of the Company in effect on
the date hereof (or the date of any amendment hereto).”

 

2



--------------------------------------------------------------------------------

5. Except as modified hereby, the Employment Agreement and any other agreements
to which Executive is a party or that is for the benefit of Executive shall
remain in full force and effect.

6. The miscellaneous provisions contained in the Employment Agreement, including
those governing the choice of law or the resolution of disputes, are
incorporated herein as if set forth herein in their entirety.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Waiver as of the date first
above written.

 

“Company” ARRIS GROUP, INC. By:     Name:     Title:     “Parent” ARRIS
ENTERPRISES I, INC. By:     Name:     Title:     “Merger Sub” ARRIS ENTERPRISES
II, INC. By:     Name:     Title:     “Executive”  

 

4